FILED
                           NOT FOR PUBLICATION
                                                                              JAN 04 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARNOLD DEAN ADKINS,                              No. 14-55715

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00138-JAH-
                                                 JMA
 v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                          Submitted December 30, 2016**

Before: GOODWIN, LEAVY, and BERZON, Circuit Judges.

      Arnold Dean Adkins appeals pro se the district court’s decision affirming the

Commissioner of Social Security’s denial in part of his application for

supplemental security income (“SSI”) under Title XVI of the Social Security Act.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
At step five of the sequential evaluation process, the administrative law judge

(“ALJ”) found that despite Adkins’s severe impairments of right shoulder

problems and depression, he was not disabled prior to November 1, 2010, because

there were jobs that existed in significant numbers in the national economy that he

could have performed. The ALJ found that such jobs ceased to exist on November

1, 2010, when Adkins’s age category changed to that of an individual of advanced

age, and he then became disabled. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012). We

affirm the district court’s judgment.

      Adkins contends that he became disabled, and entitled to SSI, on July 28,

2008, the date he filed his application for benefits, rather than on November 1,

2010, but he does not explain why the ALJ’s decision is not supported by

substantial evidence.

      The ALJ did not err in his findings. He provided a specific and legitimate

reason, supported by substantial evidence, for rejecting in part a treating doctor’s

opinion regarding Adkins’s shoulder condition. See Ghanim v. Colvin, 763 F.3d

1154, 1161 (9th Cir. 2014). The ALJ’s findings regarding the various psychiatric

opinions were favorable to Adkins. The ALJ engaged in the required two-step

analysis of Adkins’s credibility and provided specific, clear and convincing


                                           2
reasons for finding that he was not entirely credible. See id. at 1163; Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1102-03 (9th Cir. 2014). In addition,

the ALJ did not abuse his discretion in finding that Adkins reached advanced age

on November 1, 2010, even though he did not turn 55 until approximately six

months later. See Lockwood v. Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1069

(9th Cir. 2010) (holding that “[w]here a claimant is within a few days or a few

months of reaching an older age category (a ‘borderline situation’), an ALJ has

discretion, but is not required, to use the older age category”) (quoting 20 C.F.R.

§ 404.1563(b)).

      The ALJ was not required to consider Adkins’s prior award of Social

Security benefits, which did not establish his continuing disability. See Stubbs-

Danielson v. Astrue, 539 F.3d 1169, 1172-73 (9th Cir. 2008) (holding that there is

no presumption of continuing disability once benefits have been terminated for

multiple years, even for a non-medical reason.).

      AFFIRMED.




                                           3